*790ON MOTION FOR REHEARING EN BANC OR MOTION TO CERTIFY THE QUESTION
PER CURIAM.
Appellant’s motion for rehearing en banc filed April 30, 1991, is denied. Appellant’s motion for certification of a question of great public importance, also filed April 30, 1991, is granted in part and denied in part. We amend the original opinion in this case to include the following certified question as one of great public importance:
IF IT IS CONSTITUTIONALLY PERMISSIBLE TO EXEMPT A NON-GOVERNMENT LEASEHOLD (BEING USED FOR OTHER THAN TAXABLE PURPOSES) FROM AD VALOREM TAXATION (BY RECLASSIFYING IT AS AN INTANGIBLE), WHICH AD VA-LOREM TAX TREATMENT IS CONSTITUTIONALLY CORRECT WITH REGARD TO THE GOVERNMENTAL LEASED FEE: TO TAX THE MUNICIPAL PROPERTY USED FOR PRIVATE PURPOSES AS AN UNEMCUMBERED FEE INTEREST, OR TO TAX THIS PROPERTY AS A DIVIDED INTEREST, EXCLUDING THE LESSEE’S INTEREST?
ERVIN, JOANOS and MINER, JJ., concur.